___________

                                    No. 96-1784
                                    ___________

Alan Wayne Neal,                        *
                                        *
              Appellant,                *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   Southern District of Iowa.
                                        *
United States of America,               *         [UNPUBLISHED]
                                        *
              Appellee.                 *


                                    ___________

                     Submitted:     September 30, 1996

                           Filed:   October 22, 1996
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Alan Wayne Neal pleaded guilty to possessing cocaine with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(ii) (1994)
and 18 U.S.C. § 2 (1994), and using and carrying a firearm during and in
relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)
(1994).   The District Court1 imposed consecutive 60-month sentences; Neal
did not appeal.    He then filed this 28 U.S.C. § 2255 (1994) motion, arguing
that in light of Bailey v. United States, 116 S. Ct. 501 (1995), his
section 924(c)(1) conviction should be vacated.        The District Court denied
relief, and Neal appeals.


     We conclude Neal's argument is meritless because he admitted at his
guilty-plea hearing that he carried a firearm in his vehicle




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
during the drug trafficking offense.   See United States v. Willis, 89 F.3d
1371, 1378-79 (8th Cir. 1996) (stating that Bailey left intact "carry"
prong of § 924(c)(1), as well as pre-Bailey cases analyzing "carry" prong;
holding defendant "carried" firearm by transporting firearms in passenger
compartment of vehicle loaded with crack cocaine), cert. denied, 65
U.S.L.W. 3265 (U.S. Oct. 8, 1996) (No. 96-5793).


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-